Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00287-CV

                         IN THE INTEREST OF L.J.S. and L.B.S., Children

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014EM503907
                            Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: July 25, 2018

DISMISSED

           On May 23, 2018, we notified appellant that a filing fee of $205 was due and ordered

appellant, by June 4, 2018, to either: (1) pay the filing fee; or (2) provide written proof to this court

that appellant is indigent or otherwise excused by statute or the Texas Rules of Appellate Procedure

from prepaying fees and costs. We notified appellant that if she failed to respond satisfactorily

within the time ordered, this appeal may be dismissed without further notice. See TEX. R. APP. P.

5 (providing appellate courts may enforce rule requiring payment of costs “by any order that is

just”), 42.3(c) (permitting appellate courts to dismiss an appeal when appellant fails to comply

with a court order).

           Our May 23, 2018 order also notified appellant that the trial court clerk had filed a notice

of late record, stating appellant has not paid or arranged to pay the clerk’s fee to prepare the record
                                                                                                     04-18-00287-CV


and that appellant is not entitled to the record without paying the fee. 1 We further ordered appellant

to provide written proof to this court by June 4, 2018, that either she had paid the clerk’s fee, had

made satisfactory arrangements with the clerk to pay the fee, or was entitled to appeal without

paying the fee. We notified appellant that if she failed to file such proof within the time provided,

this appeal would be dismissed. See id. R. 37.3(b), 42.3(c).

         Our records show that on June 4, 2018, appellant called the court and stated she would file

a response by June 5, 2018. No response was filed. Our records further show that on June 12, 2018,

the clerk of this court attempted to contact appellant and inquired about the status of her response.

On June 14, 2018, appellant responded by email, stating she would come to the court on June 15,

2018, “with something” and that she was still “trying to come up with money.”

         We issued another order on June 27, 2018, again ordering appellant, by July 5, 2018, to

pay the filing fee or show she was excused from paying fees and costs. We again advised appellant

that if she did not respond satisfactorily within the time ordered, this appeal would be dismissed

without further notice. Appellant has not responded or paid the filing fee. We therefore dismiss

this appeal. See id. R. 5, 37.3(b), 42.3(c).

                                                           PER CURIAM




1
 The court reporter also informed this court that appellant has not paid or made arrangements to pay for the reporter’s
record.

                                                         -2-